Citation Nr: 9907110	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-05 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had (unverified) active duty from April 1969 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an October 1995 rating determination by the White River 
Junction, Vermont Regional Office (RO).

The veteran's claims folder is not available, and the Board 
deeply regrets this most unfortunate situation.  The RO has 
created a temporary "rebuilt" folder, and in August 1995 the 
veteran was afforded a VA examination and his claim was 
adjudicated based on the incomplete record.  


FINDINGS OF FACT

1.  The veteran's original claims folder, to include his 
service medical records, is unavailable.  All attempts to 
locate these records have been unsuccessful.

2.  The veteran has not presented competent medical evidence 
to show that his current psoriasis began in military service 
or is otherwise related thereto.


CONCLUSION OF LAW

The claim for service connection for psoriasis is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran contends that he was treated 
for psoriasis at a treatment facility located at the Great 
Lakes Training Center in the spring of 1969.  The Board notes 
that the veteran in this case served on active duty from 
April 1969 to March 1970 (as noted above, this service is 
unverified).  Unfortunately, and despite several efforts by 
the RO, his claims folder could not be located.  The RO has 
created a "rebuilt" folder, consisting of post-service 
correspondence, treatment records, lay statements and hearing 
transcript.  

Private treatment records show that in January 1992 the 
veteran was evaluated for worsening psoriasis.  Subsequent 
examination the following month notes the veteran's hands had 
improved but were beginning to crack.  

On VA examination in August 1995 the veteran gave a history 
of longstanding psoriasis since the 1960s.  He also reported 
exacerbations requiring the use of oral as well as topical 
steroid preparations and that he continued to have lesions on 
his face, elbows, knees and groin.  Examination revealed 
psoriatic lesions of the face, elbows, knees, and groin area 
and cerulean lesions over the knees and elbows from areas 
that have been treated successfully.  The diagnosis was 
moderate psoriatic lesions of the face, elbows, knees and 
groin.  

In April 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board. He testified that he 
first experienced skin problems in 1960 and that he treated 
himself after he was discharged from service in 1970.  He was 
first treated for his skin problem by a private physician in 
1991.

Additional evidence submitted in support of the claim 
includes a lay statement from the veteran's mother relating 
her observation of the veteran's physical condition 
subsequent to active duty.  She stated the veteran did not 
have psoriasis prior to service but developed it during boot 
camp and has had it ever since.  

Analysis.  The Board again notes that the claims folder could 
not be located, and points out that due to the possible 
absence of pertinent service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.   O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The Board must point out, however, 
that it does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet.App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet.App. 46 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a veteran's service 
medical records are lost or destroyed, VA has a duty to 
advise the veteran of alternative methods to assist him in 
supporting his claim.  Garelo v. Derwinski, 2 Vet.App. 619 
(1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
veteran was advised of alternative methods in correspondence 
sent to him from the RO in August 1995.  A VA examination 
report and lay statement were thereafter associated with the 
claims folder, and a travel board hearing was held.  The 
Board believes that the evidentiary record has been developed 
to the extent possible, and that further efforts would likely 
prove to be fruitless.  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record.

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VA's duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The medical evidence of record confirms the presence of 
psoriasis; however it is not supported by a credible history 
regarding its onset.  There are no service medical records 
associated with the claims file which contain any evidence 
referable to psoriasis or any residuals thereof and the post-
service medical evidence has demonstrated no continuity of 
symptomatology between 1970 and 1991.  Also, the veteran has 
not brought forth any evidence that would establish a nexus 
between his current symptoms and active military service and 
it does not appear that any examiner specifically attributed 
his psoriasis to military service.  A well-grounded claim 
requires medical evidence of a nexus between in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

Although the VA examiner specifically noted the veteran's 
reported history of psoriasis since 1969, that evidence 
appears to be based on an unsubstantiated history as provided 
by the veteran and does not constitute competent medical 
evidence to link his current condition to service.  LeShore 
v. Brown, 8 Vet.App. 406 (1995); Reonal v. Brown, 
5 Vet.App. 458 (1993).  Therefore, the third prong of Caluza 
is not satisfied as there is no medical evidence of record 
establishing a nexus between any event in service and the 
veteran's current psoriasis.

While the Board accepts as credible the veteran's testimony 
and the lay statement from his mother, as they pertain to a 
question of medical causation, they are not supported by 
competent medical evidence and, as such, cannot constitute 
evidence to render the claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

In the absence of competent evidence of psoriasis which is 
causally related to inservice disease or injury, the Board 
finds that a well-grounded claim for service connection has 
not been presented.  In the absence of a well-grounded claim, 
the Board does not have jurisdiction to decide the merits of 
the matter, and the appeal must be denied.  Boeck v. Brown, 7 
Vet.App. 14 (1994).



ORDER

Service connection for psoriasis is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


